                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION
TERRY L. ROSS                                                                          PLAINTIFF

v.                                    Civil No. 4:19-cv-04028

SHERIFF WOLCOX, Sevier County,
Arkansas; NURSE S FLOUNAY, LPN
Sevier County Jail; and DR. WILLIAM
BARR                                                                              DEFENDANTS

                                             ORDER

       Plaintiff Terry L. Ross filed this case pro se pursuant to 42 U.S.C. § 1983. Before the

Court is Plaintiff’s Motion for Default Judgment against Defendant William Barr. (ECF No. 24).

       On April 17, 2019, in response to this Court’s order, Defendant Sharon Flournoy identified

the Dr. John Doe Defendant as Dr. William Barr, a physician employed at the DeQueen Medical

Center. (ECF No. 14). The following day, the Court ordered service on Defendant William Barr

at the DeQueen Medical Center located 1306 W. Collin Raye Drive, DeQueen, Arkansas 71832

via certified mail with a return receipt requested. (ECF No. 15). On May 6, 2019, the Court

received notice the summons was returned executed because the green card had been signed by an

individual at the DeQueen hospital. (ECF No. 17). However, on June 12, 2016, the Court received

notice that Defendant Barr was no longer employed at the hospital and that the summons had not

been served on him. (ECF No. 18). A second attempt to serve Defendant Barr in person was made

by the US Marshal’s service. Defendant Barr could not be located. (ECF No. 23). To date,

Defendant Barr has not been served.

       On June 24, Plaintiff filed the instant motion asking the Court to enter a default judgment

against Defendant Barr, pursuant to Fed. R. Civ. Proc. 55, because he failed to file an answer in

this lawsuit. (ECF No. 24). It is clear from a review of the docket in this case that Defendant Barr



                                                 1
has not been served and therefore Plaintiff’s Motion for Default Judgment (ECF No. 24) is

DENIED.

       It is Plaintiff’s responsibility to provide the Court with an address for proper service on all

Defendants. See Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993). Plaintiff is ordered to

provide the Court with an address for Defendant Barr no later than July 12, 2019. If Plaintiff fails

to provide the proper address for Defendant Barr by this deadline, Defendant Barr will be

dismissed as a party from this case.

 IT IS SO ORDERED this 26th day of June 2019.

                                              /s/Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
